UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2012 o Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-26213 ROOMLINX, INC. (Exact name of registrant as specified in its charter) Nevada83-0401552 (State or other jurisdiction of(I.R.S. Employer incorporation or organization)Identification No.) 11101 W. 120th Ave., Suite 200, Broomfield, Colorado 80021 (Address of principal executive offices) (303) 544-1111 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer o Non-accelerated filer oSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares outstanding of the Issuer’s common stock as of August 13, 2012, was 6,405,413. ROOMLINX, INC. INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of June 30, 2012 (unaudited) and December 31, 2011 1 Consolidated Statements of Comprehensive Income (Loss) for the Threeand Six Months Ended June 30, 2012 and 2011 (unaudited) 2 Consolidated Statement of Changes in Equity for the Six Months Ended June 30, 2012 (unaudited) 4 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2012 and 2011 (unaudited) 3 Notes to Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II. OTHER INFORMATION 24 Item 1. Legal Proceedings 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 6. Exhibits 25 Signatures 27 ROOMLINX, INC. CONSOLIDATED BALANCE SHEETS June 30, December 31, (unaudited) ASSETS Current assets: $ $ Accounts receivable, net Leases receivable, current portion Prepaid and other current assets Inventory, net Total current assets Property and equipment, net Leases receivable, non-current Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Notes payable and other obligations, current portion Unearned income, current portion Deferred revenue, current portion Total current liabilities Deferred revenue, less current portion - Other non-current liabilities - Notes payable and other obligations, less current portion Unearned income, less current portion Line of credit, net of discount Total liabilities Equity: Preferred stock - $0.20 par value, 5,000,000 shares authorized: Class A - 720,000 shares authorized, issued and outstanding (liquidation preference of $144,000 ) Common stock - $0.001 par value, 200,000,000 shares authorized: 6,402,136 and 5,118,877 shares issued and outstanding at June 30, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Non-controlling interest Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 ROOMLINX, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenues: Hospitality $ Residential Total Direct costs and operating expenses: Direct Costs (exclusive of operating expenses and depreciation shown seperately below): Hospitality Residential Operating expenses Operations Product development Selling, general and administrative Depreciation Loss from operations ) Interest and other income (expense), net ) ) Net loss ) Less: Net (income) loss attributable to the non-controlling interest ) 70 Net loss attributable to the Company ) Other comprehensive income (loss): Currency translation gain (loss) Comprehensive loss ) Comprehensive loss attributable to the non-controlling interest $
